DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 10, drawn to systems for separating olefinic hydrocarbon and hydrogen in an effluent fluid stream from a dehydrogenation reactor comprising heat exchangers, primary and secondary separation devices, and a mixed refrigerant compression system classified in F25J2270/66
II. Claim 19, drawn to a method for separating olefinic hydrocarbon and hydrogen in an effluent fluid stream from a dehydrogenation reactor comprising, classified in C07C7/09
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention II, the method, can be practiced without the specific structure recited in invention I since Applicant has required no structure for performing the steps of claim invention II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a burden of search due to the amount of structure which can accomplish the steps of invention II, and would require a search in a separate class than invention I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
A telephone call was made to Blake Johnston on 3/10/2022 to request an oral election to the above restriction requirement, and resulted with an election of invention I, claims 1-18, while invention II, claims 19 and 20 are non-elected.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanguay et al. (US 5,329,774), hereinafter referred to as Tanguay

Regarding claim 1, Tanguay teaches a system (Fig. 1) for (structurally capable of separating olefinic hydrocarbon and hydrogen; see column 2, lines 67-68, “In addition to the C4 hydrocarbons, there may be a major amount of hydrogen…”) separating olefinic hydrocarbon and hydrogen in an effluent fluid stream (Fig. 1, E) from a dehydrogenation reactor comprising:
a. a main heat exchanger (27) configured to receive and partially condense the effluent fluid stream so that a mixed phase effluent stream (stream at E when it leaves  hx 27) is formed; 
b. a primary separation device (29) in fluid communication with the main heat exchanger so as to receive and separate the mixed phase effluent stream into a primary vapor stream (stream G) and a primary liquid product stream (stream F); 
c. said main heat exchanger configured to receive and partially condense the primary vapor stream (stream G flows through conduit 33 which enters hx 27) so that a mixed phase primary stream (stream G after passing through the hx 27 and entering phase separator 35) is formed; 
d. a secondary separation device (35) in fluid communication with the main heat exchanger so as to receive and separate the mixed phase primary stream into a secondary vapor stream (stream I) and a secondary liquid product stream (stream H); 
e. said main heat exchanger configured to receive and warm the secondary vapor stream (stream I enters in to hx 27) to provide refrigeration for partially 
f. a mixed refrigerant compression system (comprising compressor 59, and separators 69 and 79) configured to provide refrigerant (refrigerant that has been expanded by expanders 67 and 77, separated and sent by lines 71, 73, 81 and 83 to hx 27) to the main heat exchanger.

Regarding claim 2, Tanguay teaches the system according to claim 2, wherein the main heat exchanger includes a primary refrigeration passage (57) and the mixed refrigerant compression system includes: 
i) a suction separation device (79) configured to receive a mixed phase refrigerant stream (stream passing through conduit 57, which is then compressed, cooled and separated in separator 63, wherein liquid is then passed through line 75 and expanded in expander 77 before entering the separation device 79) from the primary refrigeration passage of the main heat exchanger; 
ii) a compressor (59) having an inlet (inherent inlet of compressor 59) in fluid communication (by lines 81/83 and 57) with the suction separation device; 
iii) a cooling device (cooler 61) having an inlet (inherent inlet of 61) in fluid communication with an outlet (inherent outlet of compressor 59) of the compressor; 
iv) an accumulator (63) having an inlet (inherent inlet of 63 which receives refrigerant from cooler 61) in fluid communication with an outlet (inherent outlet of cooler 61) of the cooling device and liquid and vapor outlets (liquid outlet from 63, fluidly connected to conduit 75; vapor outlet of 63, fluidly connected to conduit 65) in fluid 

Regarding claim 4, Tanguay teaches the system according to claim 2, wherein the main heat exchanger is configured to (structurally capable of performing the function since the vapor of stream T can be cooled by stream 57) partially condense a vapor stream (vapor in line T just prior to entering the hx 27), entering from the vapor outlet of the accumulator to form a mixed phase accumulator stream (stream T within line 65, inside hx 27 which is then expanded by expander 67) and further comprising a cold vapor separator (79) having an inlet (inlet of 69 which receives refrigerant from expander 67) configured to receive the mixed phase accumulator stream, said cold vapor separator having a vapor outlet (upper outlet of 69 connected to vapor conduit 71) and a liquid outlet (lower outlet of 69 connected to liquid line 73)  in fluid communication with the primary refrigeration passage (57) of the heat exchanger.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanguay as applied to claim 1, in further view of Becdelievre et al. (US 4,072,485), hereinafter referred to as Becdelievre.

Regarding claim 3, Tanguay teaches the system according to claim 2, wherein the cooling device includes an air or water cooler (see column 4, lines 28-32, “…to a cooler 61 cooled by any fluid appropriate to the temperature level in question, e.g. air or water”) however does not teach wherein the air or water cooler is followed by a propylene pre-cooler.

Becdelievre teaches a refrigeration system (Fig. 2) comprising a mixed refrigerant, wherein a cooling device (comprising 56 and 57) comprises an air cooler or water cooler (56) followed by a propylene pre-cooler (57) which allows to further cool refrigerant compressed by compressors 53 and 54. (See column 6, lines 20-26, “successive outer staged coolers working for instance with water, with air and with propane or propylene providing for the full condensation and/or the at least partial sub-cooling of said mixture after compression”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Tanguay, in view of Becdelievre, by combining a propylene pre-cooler with the air or water cooler, in order to provide the predictable result of further cooling the mixed refrigerant to a desired temperature to increase efficiency of the system.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanguay as applied to claim 4, in further view of Haberberger et al. (US 9,574,822), hereinafter referred to as Haberberger.

Regarding claims 5 and 6, Tanguay teaches the system of claim 4, however does not teach wherein the mixed refrigerant compression system includes: i) an interstage separation device having an inlet in fluid communication with the cooling device, a liquid outlet in fluid communication with the primary refrigeration passage of the heat exchanger and a vapor outlet; ii) a compressor second stage having an inlet in fluid communication with the vapor outlet of the interstage separation device; iii) a second stage cooling device having an inlet in fluid communication with an outlet of the compressor and an outlet in fluid communication with the accumulator (Claim 5) or . wherein the compressor is a two-stage compressor including a first stage having an inlet in fluid communication with an outlet of the suction separation device and an outlet in fluid communication with the cooling device, and a second stage having an inlet in fluid communication with the interstage separation device and an outlet in fluid communication with the second stage cooling device (Claim 6).

Haberberger teaches a system (Fig. 1) for liquefying natural gas to form an LNG product using a refrigeration system comprising a mixed refrigerant compression system which includes i) an interstage separation device (34) having an inlet (where conduit 128 connects to 34) in fluid communication with the cooling device, a liquid outlet (liquid outlet of 34 which is connected to line 130) in fluid communication with a primary refrigeration passage (62; since all the conduits and components of the mixed refrigerant system are connected in a circuit, all are considered to be in fluid communication) of the heat exchanger and a vapor outlet (vapor outlet of 34 which is  wherein the compressor is a two-stage compressor (stages 44 and 46) including a first stage (44) having an inlet (inlet of 44) in fluid communication with an outlet (outlet of 28 connected by conduit 124) of the suction separation device and an outlet (outlet of 44) in fluid communication with the cooling device (32), and a second stage (46) having an inlet (inlet of 46) in fluid communication with the interstage separation device and an outlet (outlet of 46) in fluid communication with the second stage cooling device (38) (Claim 6).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Tanguay, by substituting compressor with a two stage compressor, with an interstage separation device and second stage cooling device, as taught by Haberberger, in order to provide the predictable result of increasing the pressure of the mixed refrigerant stream by using the two stage compressor, where the interstage separation device provides the predictable result of separating vapor from the liquid refrigerant, thereby preventing any liquid from entering the second stage of the compressor, and the second stage cooler providing the predictable result of cooling the refrigerant leaving the second stage of the compressor down to an operation temperature before being delivered to the accumulator. 

Claims 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanguay, in view of Apffel (US 4,738,699), hereinafter referred to as Apffel.

Regarding claim 10, Tanguay teaches a system (Fig. 1) for (structurally capable of separating olefinic hydrocarbon and hydrogen; see column 2, lines 67-68, “In addition to the C4 hydrocarbons, there may be a major amount of hydrogen…”) separating olefinic hydrocarbon and hydrogen in an effluent fluid stream (Fig. 1, E) from a dehydrogenation reactor comprising:
b. a primary separation device (29) to receive and separate the mixed phase effluent stream into a primary vapor stream (stream G) and a primary liquid product stream (stream F); 
c. a mixed refrigerant heat exchanger configured to receive and partially condense the primary vapor stream (stream G flows through conduit 33 which enters hx 27) so that a mixed phase primary stream (stream G after passing through the hx 27 and entering phase separator 35) is formed; 
d. a secondary separation device (35) in fluid communication with the mixed refrigerant heat exchanger so as to receive and separate the mixed phase primary stream into a secondary vapor stream (stream I) and a secondary liquid product stream (stream H); 
e. said main heat exchanger configured to receive and warm the secondary vapor stream (stream I enters in to hx 27) to provide refrigeration for partially 
g. a mixed refrigerant compression system (comprising compressor 59, and separators 69 and 79) configured to provide refrigerant (refrigerant that has been expanded by expanders 67 and 77, separated and sent by lines 71, 73, 81 and 83 to hx 27) to the main heat exchanger.

Tanguay does not teach a cold box feed heat exchanger configured to receive and partially condense the effluent fluid stream so that a mixed phase effluent stream is formed, wherein said cold box feed heat exchanger is configured to receive and further warm the secondary vapor stream after exiting the mixed refrigerant heat exchanger to provide refrigeration for partially condensing the effluent fluid stream.

Apffel teaches a system (Fig. 4) for liquefying a gas feed, comprising a cold box feed heat exchanger (210) configured to (structurally capable) receive and partially condense a feed fluid stream (96) so that a mixed phase effluent stream (stream 102, leaving hx 210) is formed, wherein said cold box feed heat exchanger is configured to receive and further warm a secondary vapor stream (stream 214) after exiting a mixed refrigerant heat exchanger (58) to provide refrigeration for partially condensing the feed fluid stream (since both the secondary vapor stream 214 and feed 96 are thermally connected in hx 210).



Regarding claim 11, Tanguay, as modified, teaches the system according to claim 10, wherein the main heat exchanger includes a primary refrigeration passage (57) and the mixed refrigerant compression system includes: 
i) a suction separation device (79) configured to receive a mixed phase refrigerant stream (stream passing through conduit 57, which is then compressed, cooled and separated in separator 63, wherein liquid is then passed through line 75 and expanded in expander 77 before entering the separation device 79) from the primary refrigeration passage of the main heat exchanger; 
ii) a compressor (59) having an inlet (inherent inlet of compressor 59) in fluid communication (by lines 81/83 and 57) with the suction separation device; 
iii) a cooling device (cooler 61) having an inlet (inherent inlet of 61) in fluid communication with an outlet (inherent outlet of compressor 59) of the compressor; 
iv) an accumulator (63) having an inlet (inherent inlet of 63 which receives refrigerant from cooler 61) in fluid communication with an outlet (inherent outlet of cooler 

Regarding claim 13, Tanguay, as modified, teaches the system according to claim 11, wherein the main heat exchanger is configured to (structurally capable of performing the function since the vapor of stream T can be cooled by stream 57) partially condense a vapor stream (vapor in line T just prior to entering the hx 27), entering from the vapor outlet of the accumulator to form a mixed phase accumulator stream (stream T within line 65, inside hx 27 which is then expanded by expander 67) and further comprising a cold vapor separator (79) having an inlet (inlet of 69 which receives refrigerant from expander 67) configured to receive the mixed phase accumulator stream, said cold vapor separator having a vapor outlet (upper outlet of 69 connected to vapor conduit 71) and a liquid outlet (lower outlet of 69 connected to liquid line 73)  in fluid communication with the primary refrigeration passage (57) of the heat exchanger.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanguay and Apffel as applied to claim 11, in further view of Becdelievre et al. (US 4,072,485), hereinafter referred to as Becdelievre.

, “…to a cooler 61 cooled by any fluid appropriate to the temperature level in question, e.g. air or water”) however does not teach wherein the air or water cooler is followed by a propylene pre-cooler.

Becdelievre teaches a refrigeration system (Fig. 2) comprising a mixed refrigerant, wherein a cooling device (comprising 56 and 57) comprises an air cooler or water cooler (56) followed by a propylene pre-cooler (57) which allows to further cool refrigerant compressed by compressors 53 and 54. (See column 6, lines 20-26, “successive outer staged coolers working for instance with water, with air and with propane or propylene providing for the full condensation and/or the at least partial sub-cooling of said mixture after compression”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Tanguay, in view of Becdelievre, by combining a propylene pre-cooler with the air or water cooler, in order to provide the predictable result of further cooling the mixed refrigerant to a desired temperature to increase efficiency of the system.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanguay and Apffel, as applied to claims 13 and 11, respectively, in further view of Haberberger et al. (US 9,574,822), hereinafter referred to as Haberberger.



Haberberger teaches a system (Fig. 1) for liquefying natural gas to form an LNG product using a refrigeration system comprising a mixed refrigerant compression system which includes an interstage separation device (34) and wherein a compressor (comprising 44 and 46) is a two stage compressor (first stage 44 and second stage 46) including a first stage (44) and a second stage (46), wherein the first stage has an inlet (inlet of 44) in fluid communication with the vapor outlet of a suction separation device (28) and an outlet (outlet of 44) in fluid communication an inlet (inlet of 34) of the interstage separation device, and wherein the second stage has an inlet (inlet of 46) in fluid communication with an outlet (upper outlet of 34 connected to line 132) of the interstage separation device and an outlet (lower outlet connected to line 130) in fluid communication with a cooling device (38) and wherein the inlet of the interstage separation device is also in fluid communication (since both 34 and 40 are fluidly 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Tanguay, as modified, by substituting compressor with a two stage compressor, combined with an interstage separation device, as taught by Haberberger, in order to provide the predictable result of increasing the pressure of the mixed refrigerant stream by using the two stage compressor, where the interstage separation device provides the predictable result of separating vapor from the liquid refrigerant, thereby preventing any liquid from entering the second stage of the compressor.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8 and 9 are objected to for being dependent on claim 7 while claims 17 and 18 are objected to for being dependent on claim 16.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, does not teach the system of claim 7 comprising “a junction configured to receive and combine the primary and secondary liquid product streams from the primary and secondary separation devices so that a combined liquid product stream is formed; and wherein the main heat .
The prior art of record does not teach the limitations indicated as allowable and therefore, modification of Tanguay is not apparent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763            

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763